DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 21, 31, 36, 40, 42, 44, and 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-47 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al, US Pub. 2016/0150435 A1, in view of Xia et al, US Pub. 2018/0368009 hereinafter referred to as Baek and Xia.
Regarding claims 1, 21, 31, 36, 40, 42, 44, and 46, Baek discloses method and apparatus for efficiently measuring a reference signal (RS) transmitted from a base station (BS) in a communication system using beamforming comprising: receiving a beam management event configuration indicating a type of at least one beam to measure to detect occurrence of a trigger condition for a beam management event (see fig. 11, step 1105, fig. 13, step1305, a MS receives a measurement control per beam or beam group from a BS); measuring a parameter of a signal received from one or more nodes to detect the occurrence of the trigger condition for the beam management event (fig. 11, step 1125); and reporting, to the one or more nodes or a different node, an indication of the occurrence of the trigger condition (fig. 11, step 1130, fig. 13, step 1320, MS sends measurement report to the BS). Baek does not teach wherein the beam management event configuration indicates the type of the at least one beam as being either a channel state information reference signal (CSI-RS) or a new radio synchronization signal (NR-SS). Xia discloses system and method for triggering beam recovery, wherein Xia discloses the beam management event configuration indicates the type of the at least one beam as being either a channel state information reference signal (CSI-RS) or a new radio synchronization signal (NR-SS) (p. [0013], [0020]-[0021], [0061]-[0063], [0077], [0113], [0115], and figs. 3-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Xia into Baek’s system in order to improve quality of service.
Regarding claims 2, 32, 41 and 45, Baek does not discloses based on reporting the indication of the occurrence of the trigger condition, a beam configuration for utilizing a different set of received beams for measuring to detect the beam management even. Xia discloses this feature at p. [0013], [0020]-[0021], [0061]-[0063], [0077], [0113], [0115], and figs. 3-7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Xia into Baek’s system in order to improve quality of service.
Regarding claim 3, the step of reporting the indication of the occurrence of the trigger condition disclosed by Baek inherently occurs in a media access control (MAC) layer.  
Regarding claim 4, the step of reporting the indication of the occurrence of the trigger condition disclosed by Baek inherently occurs in a radio resource control (RRC) layer.
Regarding claims 5, 22, 24, 33 and 38, Baek does not disclose wherein the beam management event configuration indicates the type as  the channel state information reference signal (CSI-RS) and wherein measuring the parameter of the signal includes measuring the parameter of the CSI-RS to detect occurrence of the trigger condition. Xia discloses this feature  at p. [0013], [0020]-[0021], [0061], [0063], [0113], [0115], and figs. 3-7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Xia into Baek’s system in order to improve quality of service. 
Regarding claims 6, 23, 34, and 39, Baek does not disclose wherein the beam management event configuration indicates the type as the NR-SS, and wherein measuring the parameter of the signal includes measuring the parameter of the NR-SS to detect occurrence of the trigger condition. Xia discloses this feature  at p. [0013], [0020]-[0021], [0062]-[0063], [0077], [0115], and figs. 3-7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Xia into Baek’s system in order to improve quality of service.
Regarding claim 7, Baek does not disclose further comprising receiving, based on reporting the indication of the occurrence of the trigger condition, a beam configuration for utilizing received beams in communicating with the one or more nodes or the different node, wherein the received beams correspond to channel state information reference signals (CSI-RSs). Xia discloses this feature  at p. [0013], [0020]-[0021], [0061], [0063], [0113], [0115], and figs. 3-7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Xia into Baek’s system in order to improve quality of service.
Regarding claims 8, 25, 35, 37 and 47, Baek does not disclose wherein the beam management event configuration indicates the type of a first beam to measure as a channel state information reference signal (CSI-RS), a second type of a second beam to measure as a new radio synchronization signal (NR-SS), an identifier of the CSI-RS, and an identifier of the NR- SS. Xia discloses this feature  at p. [0013], [0020]-[0021], [0061]-[0063], [0077], [0115], and figs. 3-7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Xia into Baek’s system in order to improve quality of service.
Regarding claims 9, 26, and 43 Baek does not disclose wherein the beam management event configuration indicates the type as a group of beams comprising two or more channel state information reference signals (CSI-RSs) and/or new radio synchronization signals (NR-SSs), and an identifier of the group of beams, and further comprising determining identifiers of the two or more CSI-RSs and/or NR-SSs, wherein measuring the parameter of the signal comprises measuring parameters of multiple signals corresponding to the identifiers of the two or more CSI-RSs and/or NR-SSs. Xia discloses the beam management event configuration indicates the type of the at least one beam as being either a channel state information reference signal (CSI-RS) or a new radio synchronization signal (NR-SS) (p. [0013], [0020]-[0021], [0061]-[0063], [0077], [0113], [0115], and figs. 3-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Xia into Baek’s system in order to improve quality of service.
Regarding claim 10, Baek discloses wherein measuring the parameter of the beam comprises determining an average of the parameters of the multiple beams (see p. [0072], [0105]-[0107]. 
  Regarding claim 11, Baek in view of Xia does not disclose wherein measuring the parameter of the beam comprises determining a maximum of the parameters of the multiple beams.  Examiner takes official notice using a maximum of parameters of the multiple beams is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Baek in view of Xia system in order to improve quality of service.
Regarding claims 12 and 27, Baek does not disclose wherein the beam management event configuration indicates a type of the parameter corresponding to at least one of a reference 31 030284.18139Qualcomm Ref. No. 176695signal received power (RSRP), a reference signal received quality (RSRQ), or a signal- to-interference-and-noise ratio (SINR). Xia discloses these parameters at p. [0012] and [0073]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Xia into Baek’s system in order to improve quality of service.
Regarding claim 13, Baek discloses wherein measuring the parameter of the signal is performed based on a physical layer filtering technique (p. [0103]-[0109], [0131]-[0133], L1/L2 filter and L1/L3 filter). 
Regarding claim 14, Baek discloses wherein measuring the parameter of the signal is performed based on a radio resource control layer filtering technique (p. [0103]-[0109], [0131]-[0133], L1/L2 filter and L1/L3 filter). 
Regarding claim 16, Baek discloses wherein determining the occurrence of the trigger condition comprises comparing the parameter to a threshold (see table 1, p. [0116], 0118], [0141], [0145], [0154]). 
Regarding claim 17, Baek does not disclose wherein reporting the indication is based at least in part on comparing an offset between the parameter and a similar parameter of a different signal, to be used as a reference, to determine whether the offset achieves a threshold, wherein the beam management event configuration indicates the different signal. Xia discloses these features at [0011]-[0013], [0014], [0018], [0062]-[0063], [0065], [0072]-[0073]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Xia into Baek’s system in order to improve quality of service.
Regarding claim 18, Baek does not disclose wherein reporting the indication is based at least in part on comparing the parameter to a threshold; and comparing an offset between the parameter and a similar parameter of a different signal, to be used as a reference, to determine whether the offset achieves a second threshold. Xia discloses these features at [0011]-[0013], [0014], [0018], [0062]-[0063], [0065], [0072]-[0073]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Xia into Baek’s system in order to improve quality of service.
Regarding claims 19 and 29, Baek does not disclose wherein reporting the indication comprises transmitting the indication as uplink control information or uplink data over a shared data channel. Xia discloses this feature at [0068]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Xia into Baek’s system in order to save system resource. 
Regarding claims 20 and 30, Baek does not disclose wherein reporting the indication comprises transmitting the indication as uplink control information over an uplink control channel. Xia discloses this feature at [0068]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Xia into Baek’s system in order to save system resource. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463